—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered May 15, 2000, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 12 years, unanimously affirmed.
Defendant’s challenge to the court’s limitation of his cross-examination of the complainant concerning his prior conviction of petit larceny is unpreserved (see, People v George, 67 NY2d 817), and we decline to review it in the interest of justice. Were we to review this claim, we would find no violation of defendant’s right to confront witnesses and present a defense (see, Delaware v Van Arsdall, 475 US 673, 678-679). Defendant received ample latitude to impeach the complainant concerning his extensive criminal record, including several felony convictions upon which he was thoroughly questioned. To the extent that defendant is claiming that the court restricted his inquiries into convictions other than the petit larceny, that claim has no support in the record. Concur — Andrias, J. P., Wallach, Lerner, Rubin and Buckley, JJ.